DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
New claim objections
New 35 U.S.C. §§ 112 & 103 rejections necessitated by amendment

Claim Objections
Claims 15-16 are objected to because of the following informalities. Appropriate correction is required.
Claim 15. This claim recites “the same plane” and “the same thickness.” Both of these lack antecedent basis.

Claim 16. The two limitations of “changing a composition of the bath” on page 6 of the claims lack antecedent basis.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-15, and 17-19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1. This claim has the following issues.
I. A steps
The limitation “a steps” conflicts since a singular article is used with a plural noun. Because it is uncertain whether this limitation should be singular or plural, this claim is indefinite.
For purposes of examination either will apply.
II. Prior composition
The limitation “prior composition” could refer to either the composition of first particles or the composition of second particles and it is not clear which composition is being referred back to. Thus this claim is indefinite.
For purposes of examination it will be assumed “prior composition” refers to the immediately prior composition.

Claim 14. Electroplating is done with metal ions and not particles. For instance, the specification states that “electroplating of metal ions in solution.” App. Spec. [0061]. Bard et al. teaches that the “electroplating process is performed in a liquid electrolyte solution, or ‘plating bath,’ containing the desired dissolved metal ions.” Bard et al., Electrochemical Dictionary 237 (2008).
Thus the limitation “the second particles are deposited by electroplating” is indefinite since electroplating is used for plating metal ions and not particles.
For purposes of examination this limitation will be interpreted to be either “the second solution deposited by electroplating” or “the second particles are deposited by electrophoretic deposition.”

Claim 17. This claim has the following issues.
I. “second particles are deposited by electroplating”
This claim is rejected for similar reasons stated in the claim 14 rejection regarding “second particles are deposited by electroplating.”
II. “Prior Composition”
This claim is rejected for similar reasons stated in the claim 1 rejection regarding “prior composition.”

Claims 3-13, 15, and 18-19. These claims are rejected for being dependent upon rejected claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The previous rejection has been maintained and has been reorganized for better clarity.
Claims 1, 3, 7, 10-11, 14-16, and 18-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall et al., Light Directed Electrophoretic Deposition for Additive Manufacturing: Spatially Localized Deposition Control with Photoconductive Counter Electrodes, 654 Key Eng. Mat’ls. 261 (2015) [hereinafter Pascall] in view of Pascall/Qian et al., Light-Directed Electrophoretic Deposition: A New Additive Manufacturing Technique for Arbitrarily Patterned 3D Composites, 26 Adv. Mater. 2252 (2014) (this reference is named after its second inventor to avoid confusion with the first reference) [hereinafter Qian] and at least one of:
(A) Jørgensen et al., W.O. Int’l Pub. No. 2016/124634 A1 [hereinafter Jorgensen], or/and 
(B) Fan et al., U.S. Patent App. Pub. No. 5,474,719 [hereinafter Fan], or/and
(C) Melcher et al., U.S. Patent No. 4,217,183 [hereinafter Melcher]. 
Claim 1. The parentheses within the following recited claims indicate the prior art's teachings.
I. Pascall
A method for fabricating a three-dimensional (3D) product (3D additive manufacturing which would make a product; Pascall title, abstract, p. 261, fig. 1(b)) of different materials (“multiple materials (ceramic and metallic) deposited”; Pascall p. 262 para. 1), comprising: 
positioning a moveable deposition electrode at a pre-defined distance from a counter electrode, wherein the deposition electrode and the counter electrode are positioned in a bath and are oriented opposite from one another, wherein the counter electrode is a photoconductive electrode (photoconductive counter electrode opposite from the deposition electrode in a cell; Pascall abstract, p. 262 para. 2, p. 264 para. 2, p. 265 para. 3, fig. 1(b)); 
directing light onto the photoconductive electrode in a pre-defined first pattern (light source and photomask which has a pre-defined pattern shine the pattern onto a photoconductive electrode; Pascall p. 261 para. 4 – p. 262 para. 2, fig. 1(b)) while simultaneously applying a voltage differential across the photoconductive electrode and the deposition electrode electrodes (voltage applied which would create a current; Pascall p. 264 last para., fig. 1(b)), whereby first particles from the bath are deposited to form a first portion of a first layer on the deposition electrode according to the pre-defined first pattern (particles deposited; Pascall p. 264 paras. 2-4, fig. 1(b)), 
… and 
repeating, for additional layers of the 3D model, the following operations (3D additive manufacturing with “many layers” formed; Pascall abstract, p. 261 para. 3, p. 262 para. 2, fig. 1(b)): 
maintaining a composition of the bath or changing a composition of the bath to have a composition that is different than the prior composition (composition maintained or gradients “can be built into parts by changing the composition of the deposition suspension during the course of the deposition”; Pascall p. 261 paras. 3-4, figs. 1(a)-(b)), 
moving the moveable deposition electrode in a z direction in a steps about equal to a thickness of the deposited layer after deposition of the previously formed layer such that the pre-defined distance from the photoconductive electrode is maintained and a deposition of each subsequent layer occurs substantially at the pre-defined distanceIL-13109B/LLNLP164A -34- from the photoconductive electrode (deposition electrode withdrawn at the same rate as the deposition rate and the counter electrode is “translated with the growth of the film to maintain a set distance,” which a person having ordinary skill in the art would understand to be withdrawn by the thickness of the deposited layer; Pascall p. 261 para. 4 – p. 262 para. 2, p. 265 para. 3); and
directing light onto the photoconductive electrode … (light source and photomask which has a pre-defined pattern shine the pattern onto a photoconductive electrode; Pascall p. 261 para. 4 – p. 262 para. 2, fig. 1(b)). 
II. Changing composition and second pattern - Qian
Pascall does not explicitly teach:
changing a composition of the bath to a composition comprising second particles of a different material than the first particles;
directing light onto the photoconductive electrode according to a predefined second pattern while simultaneously applying another voltage differential across the photoconductive electrode and the deposition electrode, whereby the second particles in the bath are deposited to form a second portion of the first layer on the deposition electrode according to the predefined second pattern; 
… in a pre-defined next pattern that is different than the previous pattern while simultaneously applying another voltage differential across the photoconductive electrode and the deposition electrode, whereby particles from the bath are deposited to form at least a portion of a next layer above the deposition electrode according to the next pattern. 

 A person having ordinary skill in the art would have understood the disclosure of Pascall to have or desire some manner of achieving the disclosed arbitrarily patterned deposits for the 3D additive manufacturing process. Pascall p. 261. Thus a person having ordinary skill in the art would have looked to the prior art for guidance. 
Qian teaches a light-directed deposition method comprising changing the solution comprising different particles and changing the applied light pattern and applying a voltage which in turn would create a current which deposits the different particles. Qian title, pp. 2252-2253, fig. 1. Qian explicitly states that the electrophoretic deposition “suspension composition and the photomask pattern can be changed to deposit another material in a different location . . . .” Id. at p. 2252 right col., fig. 1, see also p. 2254 right col. (discussing changing tungsten suspension with an alumina suspension). Qian teaches a “rapid exchange of the suspension,” as embodied by the figure which shows different solutions depositing different materials in a different pattern:

    PNG
    media_image1.png
    258
    438
    media_image1.png
    Greyscale

Qian p. 2253 right col., fig. 1. Notably the figure shows two different materials in the same planar layer at the same height. The collection of different patterns would have formed a 3D model.
Qian’s method accomplishes depositing another material in a different location within the same layer with about the same plane and thickness or different layers and can be repeated to build subsequent layers to form an arbitrarily patterned 3D composite. Id. Qian’s method comprises doing the two depositions within the same chamber. Qian p. 2253 right col, fig. 1. Qian’s composite is in contrast to Pascall’s lone copper material example. Pascal p. 264.
Pascall also teaches directing light onto the photoconductive electrode as the counter electrode in a desired pattern, which is more advantageous than directing light onto the photoconductive electrode as the deposition electrode because “the photoconductive electrode is expensive, and it is desirable to reuse it. In some processes, the deposition electrode must be made of a specific material, so it is not possible to use a photoconductive electrode. Finally, we hypothesize that the feature resolution can be maintained over many layers as the counter electrode can be placed in close proximity to the growth front of the EPD film and translated with the growth of the film to maintain a set distance from the growth front.” Pascall p. 261 para. 4 – p. 262 para. 2, figs. 1(a)-(b).
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Qian’s method comprising changing the solution comprising different particles and changing the applied light pattern in order to deposit another material in a different location within the same layer and/or build subsequent layers in order to form an arbitrarily patterned 3D composite and continue Pascall’s method of directing light onto the photoconductive electrode as the counter electrode for each layer because “the photoconductive electrode is expensive, and it is desirable to reuse it[; in] some processes, the deposition electrode must be made of a specific material, so it is not possible to use a photoconductive electrode[; and finally] we hypothesize that the feature resolution can be maintained over many layers as the counter electrode can be placed in close proximity to the growth front of the EPD film and translated with the growth of the film to maintain a set distance from the growth front.”
III. Moving Light & pre-defined pattern limitations
Pascall does not explicitly teach a method as recited in claim 1, wherein directing light onto the photoconductive electrode includes moving the light in a pre-defined first pattern determined according to a layer of a three-dimensional (3D) model.
Pascall teaches the use of a light which is depicted as stationary. Pascall fig. 1.
However, the moving light limitation and the another pre-defined pattern limitation are taught by at least one of the following references: (A) Jorgensen, (B) Fan, or/and (C) Melcher.
A. Jorgensen 
Jorgensen teaches building a 3D object layer-by-layer. Jorgensen abstract, p. 1 ll. 1-5. 
Jorgensen teaches a method comprising using a light projector 701 which moves in X-Y directions 702 and 704. Jorgensen p. 4 l. 38 – p. 5 l. 8, fig. 7. Jorgensen teaches the light projector 402 providing a light beam 403 which is controlled by a synchronization signal 401 provided by the motor controller. Jorgensen p. 4 ll. 18-30, fig. 4.
Jorgensen further teaches that using static projected light has its limitations. Jorgensen p. 1 ll. 12-37, fig. 2. On the other hand Jorgensen teaches that moving the light projector has advantages over static projected light. First, the resolution may be enhanced. Jorgensen p. 1 ll. 31-37, p. 3 ll. 1-8, fig. 2. Second, the building area is no longer limited by the image size. Jorgensen p. 2 ll. 14-23, ll. 31-34. Third, the building speed will increase. Jorgensen p. 2 ll. 25-30. Fourth, the area may be increased by adding another increment to the y-axis. Jorgensen p. 2 ll. 31-34.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with static light with Jorgensen’s moving light method in order to (1) enhance resolution, (2) be no longer limited by image size, (3) increase speed, or/and (4) increase the area if need be.
B. or/and Fan
Fan also serves as an alternative or complementary teaching for the previous rejection of the limitation “in a pre-defined next pattern that is different than the previous pattern while simultaneously applying another voltage differential … to form at least a portion of a next layer above the deposition electrode according to the next second pattern.”
Pascall teaches the use of a photomask. Pascall p. 265 para. 4, figs. 1, 4.
Fan teaches a method comprising using a radiation source 100 and a scanning assembly 120 with a Y direction scan motor 128 with a Y direction scan mirror 122 along with an X direction scan motor 126 with an X direction scan mirror 124. Fan col. 13 l. 15 – col. 14 l. 7, figs. 1-2a. Fan teaches the mechanism produces a scanned beam 102”. 
Fan teaches the method further comprises using a computer assembly 130 which takes a CAD object data, which the computer assembly 130 then slices into cross-sections, hence making pre-defined patterns which can be different from each other. Fan col. 16 l. 37 – col. 17 l. 40, figs. 1-2A. Computer assembly 130 then has the platform 244 move down a distance substantially equal to the cross-section thickness. Id. Computer assembly 130 then directs the scan assembly 120 to scan out the X-Y cross-section of the object to be formed. Id. A person having ordinary skill in the art would have recognized this to be a suitable method to implement a 3D object design and would have automated a system.
Fan teaches that radiation may be applied with either a photomask or a scanning focused radiation beam. Fan col. 8 ll. 33-67. Thus a person having ordinary skill in the art would have recognized that photomasks and scanning focused radiation beams are suitable substitutes for each other.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Fan’s computer assembly in order to implement an object design or/and automate the system. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s photomask with Fan’s method comprising a scanned beam to yield the predictable result of having a suitable means of radiation. 
C. or/and Melcher 
Melcher teaches using an electromagnetic radiation in the visible spectrum to form a beam 26 which may be manipulated by a scanning mirror 30. Melcher col. 3 ll. 23-39, figs. 1-2. The figures denote the scanning mirror 30 may be adjusted in an X-Y plane by the directions of two arrows. Id. This allows “a predetermined portion of the cathode 14 to be exposed to the beam 26.” Id. Melcher taught that “arbitrary patterns may be plated,” in order to plate the arbitrary pattern the pattern would have been pre-defined. Melcher col. 1 ll. 22-28. Melcher further teaches that using a mask in the background art was time consuming and increased costs. Melcher col. 1 ll. 17-21. Thus Melcher uses the aforementioned method to eliminate the mask which would then save time and costs. Melcher col. 2 ll. 36-46.
A person having ordinary skill in the art would have recognized that making a new mask to form each one of Pascall’s layers would have been time-consuming.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pascall’s method with Melcher’s method to move the light in the X-Y plane in order to save time and costs.

Claim 3. The aforementioned prior art teaches a method as recited in claim 1, wherein directing light onto the photoconductive electrode includes moving the light in an x direction and/or a y direction, wherein the x direction is oriented perpendicular to the y direction and x-y directions are in a plane that is perpendicular to the z direction (rejected for the reasons stated in the claim 1 rejection).

Claim 7. The aforementioned prior art teaches a method as recited in claim 1, wherein the deposition includes electrophoretic deposition (electrophoretic deposition). Pascall title, abstract, fig. 1(b).  	

Claim 10. Pascall does not explicitly teach a method as recited in claim 1, further comprising moving the deposition electrode in an x direction and/or a y direction, wherein the x direction is oriented perpendicular to the y direction and x-y directions are in a plane that is perpendicular to the z direction.
Melcher teaches that not only may the beam 26 move but also the cathode 14 may be moved in an X-Y plane. Moving the cathode 14 allows “a predetermined portion of the cathode 14 to be exposed to the beam 26.” Id. A person having ordinary skill in the art would have recognized that combining this with a moving beam would have added a backup mechanism just in case the beam movement stopped working or/and would have added flexibility to a system.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Melcher’s moving the deposition electrode in the X-Y plane in order to have a backup X-Y movement mechanism or/and add flexibility.

Claim 11. The aforementioned prior art teaches the method as recited in claim 1, wherein directing light onto the photoconductive electrode comprises directing the light on a single spot of a fixed photoconductive electrode (Jorgensen’s beam would have been directed to a desired spot, Fan focuses a laser on a desired spot, and Melcher’s beam would have been directed to a desired spot). See Jorgensen fig. 4, Fan fig. 1, Melcher col. 6 ll. 21-59, figs. 1-2, see also claim 1 rejection.   

Claim 14. A method as recited in claim 1, wherein the first particles are deposited by electrophoretic deposition on the deposition electrode and the second particles are deposited by electroplating on the deposition electrode [claim 14 here will be interpreted to mean “the second particles are deposited by electrophoretic deposition.”] (both first and second particles are deposited by electrophoretic deposition). See claim 1 rejection.

Claim 15. A method as recited in claim 14, wherein the second particles are deposited by electroplating to form the second portion of the first layer on the deposition electrode, wherein the second portion lies in the same plane of deposition as the first portion and the second portion has about the same thickness as the first portion (rejected for similar reasons stated in the claim 1 rejection, notably Qian fig. 1(b) shows the two particle layers in the same plane and thickness). See claim 1 rejection and Qian fig. 1(b).

Claim 16. The following references teach the claim.
I. Pascall
A method for fabricating a three-dimensional (3D) product (3D additive manufacturing which would make a product; Pascall title, abstract, p. 261, fig. 1(b)) of different materials (“multiple materials (ceramic and metallic) deposited”; Pascall p. 262 para. 1), comprising: 
positioning a moveable deposition electrode at a pre-defined distance from a counter electrode, wherein the deposition electrode and the counter electrode are positioned in a bath and are oriented opposite from one another, wherein the counter electrode is a photoconductive electrode (photoconductive counter electrode opposite from the deposition electrode in a cell; Pascall abstract, p. 262 para. 2, p. 264 para. 2, p. 265 para. 3, fig. 1(b)); 
directing light onto the photoconductive electrode in a pre-defined first pattern (light source and photomask which has a pre-defined pattern shine the pattern onto a photoconductive electrode; Pascall p. 261 para. 4 – p. 262 para. 2, fig. 1(b)) while simultaneously applying a voltage differential across the photoconductive electrode and the deposition electrode electrodes (voltage applied which would create a current; Pascall p. 264 last para., fig. 1(b)), whereby first particles from the bath are deposited to form a first portion of a first layer on the deposition electrode according to the pre-defined first pattern (particles deposited in a portion of a layer; Pascall p. 264 paras. 2-4, fig. 1(b)) 
…; and 
repeating, for at least some additional layers of the 3D model, the following operations (3D additive manufacturing to achieve a “near net shape” (i.e. near final shape) with “many layers” formed “layer by layer” while the “regions must be reconfigurable during deposition” with “3D patterning of thick films,” which would mean that each layer was planned and formed by photomask(s) each with pre-defined patterns which each define a slice of the 3D model so all of the patterns would have collectively formed a 3D model; Pascall abstract, p. 261 paras. 2-3, p. 262 para. 2, p. 266 para. 4, fig. 1(b)): 
…
moving the moveable deposition electrode in a z direction in a step about equal to a thickness of the deposited layer after deposition of the previously formed layer such that the pre-defined distance from the photoconductive electrode is maintained and a deposition of each subsequent layer occurs substantially at the pre-defined distance from the photoconductive electrode (deposition electrode withdrawn at the same rate as the deposition rate and the counter electrode is “translated with the growth of the film to maintain a set distance,” which a person having ordinary skill in the art would understand to be withdrawn by the thickness of the deposited layer; Pascall p. 261 para. 4 – p. 262 para. 2, p. 265 para. 3); [and] 
directing light onto the photoconductive electrode (light source and photomask which has a pre-defined pattern shine the pattern onto a photoconductive electrode; Pascall p. 261 para. 4 – p. 262 para. 2, fig. 1(b)).
II. Changing Bath Composition, Later Patterns - Qian

Pascall does not explicitly teach: 
changing a composition of the bath to a composition comprising second particles of a different material than the first particles;
directing light onto the photoconductive electrode in a pre-defined second pattern while simultaneously applying another voltage differential across the photoconductive electrode and the deposition electrode, whereby the second particles in the bath are deposited to form a second portion of the first layer on the deposition electrode according to the pre-defined second pattern;
…
changing a composition of the bath to a composition comprising third particles that are different than the second particles;
…
directing light onto the photoconductive electrode in a pre-defined third pattern while simultaneously applying another voltage differential across the photoconductive electrode and the deposition electrode, whereby the third particles are deposited to form a first portion of a next layer above the deposition electrode according to the pre-defined third pattern;
changing a composition of the bath to a composition comprising fourth particles that are different than the third particles; and 
directing light onto the photoconductive electrode in a pre-defined fourth pattern while simultaneously applying another voltage differential across the photoconductive electrode and the deposition electrode, whereby the fourth particles are deposited to form a second portion of the next layer on the deposition electrode according to the pre-defined fourth pattern.

A person having ordinary skill in the art would have understood the disclosure of Pascall to have desired some manner of achieving the arbitrarily patterned deposits for the 3D additive manufacturing process. Pascall p. 261. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
The description of Qian’s teachings and applicable Pascall teachings from the claim 1, section II rejection is fully incorporated here for brevity. See supra claim 1 obviousness rejection, § II under Qian.
Furthermore, Qian’s method further comprises repeating the process “to build subsequent layers to form an arbitrarily patterned 3D composite.” Qian p. 2252-53, fig. 1. Qian’s method further comprises building complex near net shape products, such as medical implants and chemical sensors. Qian fig. 2252 para. 1. Qian’s method further comprises using nanoparticles. Qian p. 2254 last para. – p. 2255 para. 1. A person having ordinary skill in the art would recognize that in order to build an object similar in size and complexity to medical implants or sensors using layers the size on the order of nanoparticles, then a substantial number of layers must be used with many of them having different particles, including first particles, second particles different from the first particles after changing out the first particle composition, third particles different from the second (which can then also be a repeat of the first particles) in a third layer after changing out the second particle composition, and fourth particles different from the third particles (which can then also be a repeat of the second particles) in a fourth layer after changing out the third particle composition, and repeating as taught by Qian in order to reach a suitable size for an implant or sensor.
Alternatively or complementary, Fan teaches using more than four layers. See Fan figs. 1-2A, 3-5.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Qian’s method comprising changing the solution comprising different particles and changing the applied light pattern in order to deposit another material in a different location within the same layer and/or build subsequent layers (up to four layers or more as taught by Qian and alternatively Fan) in order to form an arbitrarily patterned 3D composite and continue Pascall’s method of directing light onto the photoconductive electrode as the counter electrode for each layer because “the photoconductive electrode is expensive, and it is desirable to reuse it[; in] some processes, the deposition electrode must be made of a specific material, so it is not possible to use a photoconductive electrode[; and finally] we hypothesize that the feature resolution can be maintained over many layers as the counter electrode can be placed in close proximity to the growth front of the EPD film and translated with the growth of the film to maintain a set distance from the growth front.”.
II. Moving Light 
Pascall does not explicitly teach wherein directing light onto the photoconductive electrode includes moving the light in a pre-defined first pattern determined according to a layer of a three-dimensional (3D) model.
However, the moving light limitation is taught by at least one of (A) Jorgensen, (B) Fan, or/and (C) Melcher.
A. Jorgensen 
Pascall teaches the use of a light which is depicted as stationary. Pascall fig. 1.
Jorgensen teaches building a 3D object layer-by-layer. Jorgensen abstract, p. 1 ll. 1-5. 
Jorgensen teaches a method comprising using a light projector 701 which moves in X-Y directions 702 and 704. Jorgensen p. 4 l. 38 – p. 5 l. 8, fig. 7. Jorgensen teaches the light projector 402 providing a light beam 403 which is controlled by a synchronization signal 401 provided by the motor controller. Jorgensen p. 4 ll. 18-30, fig. 4.
Jorgensen further teaches that using static projected light has its limitations. Jorgensen p. 1 ll. 12-37, fig. 2. On the other hand Jorgensen teaches that moving the light projector has advantages over static projected light. First, the resolution may be enhanced. Jorgensen p. 1 ll. 31-37, p. 3 ll. 1-8, fig. 2. Second, the building area is no longer limited by the image size. Jorgensen p. 2 ll. 14-23, ll. 31-34. Third, the building speed will increase. Jorgensen p. 2 ll. 25-30. Fourth, the area may be increased by adding another increment to the y-axis. Jorgensen p. 2 ll. 31-34.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with static light with Jorgensen’s moving light method in order to (1) enhance resolution, (2) be no longer limited by image size, (3) increase speed, or/and (4) increase the area if need be.
B. or Fan
Fan also serves as an alternative or complementary teaching for the previous rejection of the limitations:
… in a pre-defined second pattern while simultaneously applying another voltage differential … to form a second portion of the first layer on the deposition electrode according to the pre-defined second pattern;
… in a pre-defined third pattern while simultaneously applying another voltage differential … to form a first portion of a next layer above the deposition electrode according to the pre-defined third pattern;
… in a pre-defined fourth pattern while simultaneously applying another voltage differential … to form a second portion of the next layer on the deposition electrode according to the pre-defined fourth pattern.

Pascall teaches the use of a photomask. Pascall p. 265 para. 4, figs. 1, 4.
Fan teaches a method comprising using a radiation source 100 and a scanning assembly 120 with a Y direction scan motor 128 with a Y direction scan mirror 122 along with an X direction scan motor 126 with an X direction scan mirror 124. Fan col. 13 l. 15 – col. 14 l. 7, figs. 1-2a. Fan teaches the mechanism produces a scanned beam 102”. 
Fan teaches the method further comprises using a computer assembly 130 which takes a CAD object data, which the computer assembly 130 then slices into cross-sections, hence making pre-defined patterns which can be different from each other. Fan col. 16 l. 37 – col. 17 l. 40, figs. 1-2A. Computer assembly 130 then has the platform 244 move down a distance substantially equal to the cross-section thickness. Id. Computer assembly 130 then directs the scan assembly 120 to scan out the X-Y cross-section of the object to be formed. Id. A person having ordinary skill in the art would have recognized this to be a suitable method to implement a 3D object design and would have automated a system.
Fan teaches that radiation may be applied with either a photomask or a scanning focused radiation beam. Fan col. 8 ll. 33-67. Thus a person having ordinary skill in the art would have recognized that photomasks and scanning focused radiation beams are suitable substitutes for each other.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Fan’s computer assembly in order to implement an object design or/and automate the system. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s photomask with Fan’s method comprising a scanned beam to yield the predictable result of having a suitable means of radiation. 
C. or Melcher 
Melcher teaches using an electromagnetic radiation in the visible spectrum to form a beam 26 which may be manipulated by a scanning mirror 30. Melcher col. 3 ll. 23-39, figs. 1-2. The figures denotes the scanning mirror 30 may be adjusted in an X-Y plane by the directions of two arrows. Id. This allows “a predetermined portion of the cathode 14 to be exposed to the beam 26.” Id. Melcher taught that “arbitrary patterns may be plated,” in order to plate the arbitrary pattern the pattern would have been pre-defined. Melcher col. 1 ll. 22-28. Melcher further teaches that using a mask in the background art was time consuming and increased costs. Melcher col. 1 ll. 17-21. Thus Melcher uses the aforementioned method to eliminate the mask which would then save time and costs. Melcher col. 2 ll. 36-46.
A person having ordinary skill in the art would have recognized that making a new mask to form each one of Pascall’s layers would have been time-consuming.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pascall’s method with Melcher’s method to move the light in the X-Y plane in order to save time and costs.

Claim 18. The aforementioned prior art teaches a method as recited in claim 1, wherein moving the light includes using a mirror to move the light (Fan teaches a Y direction scan mirror 122 with X direction scan mirror 124; Melcher teaches a scanning mirror 30). See claim 1 rejection, Fan col. 13 l. 15 – col. 14 l. 7, figs. 1-2a, Melcher col. 3 ll. 23-39, figs. 1-2.

Claim 19. This limitation in this claim is taught by Pascall and either (I) Fan or (II) Jorgensen.
I. Pascall and Fan
The aforementioned prior art teaches a method as recited in claim 1, wherein directing light includes locating a position on the photoconductive electrode and directing light onto the located position on the photoconductive electrode and directing light onto the located position (computer assembly 130 controls “the motion of scanning beam 102" by means of scan assembly 120 through scanner communication line 132” to produce the cross-section of a three-dimensional object, in order to produce the three-dimensional object Fan’s computer assembly 130 would then locate a position on the target surface in order to shine the beam on, in Pascall’s case the target surface would be the photoconductive electrode; Fan col. 13 l. 15 – col. 14 l. 8, col. 16 l. 37 – col. 17 l. 40, fig. 1) on the photoconductive electrode (Pascall directs light onto the photoconductive electrode; Pascall p. 262, fig. 1(b)).
II. or Pascall and Jorgensen
Pascall teaches “on the photoconductive electrode.” Id. 
Jorgensen alternatively teaches “directing light includes locating a position on the photoconductive electrode and directing light onto the located position on the photoconductive electrode and directing light onto the located position.”
Jorgensen teaches a method using a PC 607 which controls the light motion and takes multiple 1 pixel wide images of a large image 303 and will then move the light in the x direction 702 while turning on the light where the printing is wanted and then shifting in the y direction 704 to print out the next x direction. Jorgensen p. 4 l. 11 - p. 5 l. 1-8, figs. 3 and 6-7. Jorgensen’s method would locate a position and then light the target surface in order to print the desired images.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Jorgensen’s method comprising using a PC in order to have a controlled system which prints the desired images.

Claims 4-6 and 12-13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall in view of Qian and at least one of Jorgensen, Fan, or/and Melcher as applied to claim 1 above, and further in view of Higuchi, U.S. Patent App. Pub. No. 2017/0073830 A1 or Andou et al., JP H06-299390 A. An English abstract and machine translation were used for Andou et al. [hereinafter Andou].
Claim 4. Pascall does not explicitly teach a method as recited in claim 1, comprising after moving the deposition electrode in the z direction, moving a moveable photoconductive electrode in an x direction and/or a y direction, wherein the x direction is oriented perpendicular to the y direction and x-y directions are in a plane that is perpendicular to the z direction. IL-13109B/LLNLP164A - 35 -  
However, Pascall does state the photoconductive electrode is time consuming to fabricate. Pascall p. 266 para. 4.
I. Higuchi
Higuchi teaches moving an anode (i.e. counter electrode) along an XY plane in order to form a predetermined pattern. Higuchi [0091], [0095]-[0096], claim 10, fig. 7. Higuchi teaches the anode is smaller than the cathode. Higuchi fig. 7. Higuchi teaches this allows the area of the anode portion 12 to be decreased and thus reducing the “time required for designing and manufacturing the anode portion 12.” Higuchi [0099], fig. 7.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Higuchi’s moving anode in order to decrease the size of the anode and reduce the “time required for designing and manufacturing the anode.”
Because both the counter electrode/photoconductive electrode and light would move to form the desired pattern, the light would “follow the movement of the photoconductive electrode” as claimed.
II. or Andou
Andou teaches moving a counter electrode 3 with a three-dimensional scanner 10. Andou abstract, [0013], [0016], [0021], fig. 1. This allows for the counter electrode 3 to be moved to any position relative to a workpiece to form any pattern. Andou [0008], [0013], fig. 1. Andou teaches the counter electrode has a minute tip which, coupled with the positioning, allows for microprocessing. Andou [0008], fig. 2.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the aforementioned prior art’s counter electrode to be minute and be moved in at least two dimensions and coordinate the movement with the mechanism in order to allow for microprocessing.
Because both the counter electrode/photoconductive electrode and light would move to form the desired pattern, the light would “follow the movement of the photoconductive electrode.”

Claim 5. The aforementioned prior art teaches a method as recited in claim 4, wherein directing light on the photoconductive electrode includes the light following the movement of the photoconductive electrode (both the counter electrode/photoconductive electrode and light would move in synchrony to form the desired pattern, thus the light would “follow the movement of the photoconductive electrode” with the light executing the pre-defined pattern). See claims 1 & 4 rejections.  

Claim 6. The aforementioned prior art teaches a method as recited in claim 4, wherein directing light onto the photoconductive electrode includes moving the light according to the movement of the photoconductive electrode and applying the light onto the photoconductive electrode in a pre-defined pattern (the counter electrode/photoconductive electrode and light would move in synchrony to form the desired pattern, thus the light would move according to the movement of the photoconductive electrode). See claims 1 & 4-5 rejections.  
Alternatively or in addition to, Melcher teaches that the voltage is synchronized with the light which allows plating only where the laser was applied and at other times the voltage is turned off to reduce background plating. See Melcher col. 4 ll. 25-50, figs. 1-2
Alternatively or in addition to, Jorgensen shows that the light projector 402 moves across the whole width of the light sensitive material 405 while selectively applying light beam 403, this shows there are times the light projector 402 was moved without forming the pre-defined pattern. Jorgensen p. 4 ll. 18-22, fig. 4.
A person having ordinary skill in the art would have recognized there are situations where the light is not in place to create the pattern such as during startup, thus a person having ordinary skill in the art would have recognized that the light would have to have been moved into place before the pattern is applied.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by moving the light and the photoconductive electrode into place before applying the light and voltage in synchrony in order to setup the light before applying the pattern thus avoiding background deposition.
Furthermore or alternatively, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” MPEP § 2144.04(IV)(C) (citing In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959)). 
Because the differences between claims 5-6 and the prior art require the selection of the order of steps without unexpected results on record, these claims are obvious.

Claim 12. The aforementioned prior art teaches a method as recited in claim 1, wherein a size of the photoconductive electrode is smaller than a size of the deposition electrode (rejected for similar reasons stated in the claim 4 rejection).

Claim 13. Pascall does not explicitly teach a method as recited in claim 12, wherein the size of the photoconductive electrode is up to 90% smaller than the size of the deposition electrode. However, this is rejected for at least one of the following reasons.
I. Result-effective Variable
Pascall does teach the photoconductive electrode is time consuming to fabricate. Pascall p. 266 para. 4.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Higuchi teaches that the anode area is a variable that achieves the recognized result of affecting the time required for designing and manufacturing the anode (i.e. photoconductive electrode), hence making it a result-effective variable. See Higuchi [0099].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have routinely experimented with the photoconductive electrode area and decreased the area relative to the cathode in order to reduce the time required for designing and manufacture the photoconductive electrode. 
II. or/and Obvious Change in Proportion
A change in proportion is obvious. MPEP § 2144.04(IV)(A).
Because this claim recites a change in proportion, it is obvious.

Claims 8-9 and 14-15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall in view of Qian and at least one of Jorgensen, Fan, or/and Melcher as applied to claim 1 above, and further in view of
Cohen et al., U.S. Patent App. Pub. No. 2005/0032362 A1 [hereinafter Cohen]; and
at least one of Liu et al., Optically-controlled digital electrodeposition of thin-film metals for fabrication of nano-devices, Optical Materials Express 838 (2015) [hereinafter Liu], Yoshida et al., U.S. Patent App. Pub. No. 2003/0019756 A1 [hereinafter Yoshida], or Niksa et al., U.S. Patent No. 5,017,275 [hereinafter Niksa].
Claims 8-9 and 14-15. Pascall does not explicitly teach (claim 8) a method as recited in claim 1, wherein the deposition includes electroplating, (claim 9) a method as recited in claim 1, wherein at least one of the depositions includes electrophoretic deposition and at least another of the depositions includes electroplating, (claim 14) a method as recited in claim 1, wherein the first particles are deposited by electrophoretic deposition on the deposition electrode and the second particles are deposited by electroplating on the deposition electrode and (claim 15) a method as recited in claim 14, wherein the second particles are deposited by electroplating to form the second portion of the first layer on the deposition electrode, wherein the second portion lies in the same plane of deposition as the first portion and the second portion has about the same thickness as the first portion [here the “the second particles” will be interpreted to mean “the second solution” per the indefiniteness rejection of this claim].
Pascall does teach that using light direction leads to a patterned deposit. Pascall abstract, fig. 1(b).
I. Chamber for Electrodeposition – at least one of Liu, Yoshida, or Niksa
At least one of Liu, Yoshida, or Niksa teaches that a chamber used for electrophoretic deposition may also be used for electroplating. Liu pp. 840-842, figs. 1, 6; Yoshida [0087], [0369], fig. 1; Niksa col. 3 ll. 1-22.
II. Electroplating on the Deposition Electrode - Cohen
Cohen teaches a method comprising series of operations to produce structures which involve selective electroplating and selective electrophoretic deposition. For instance, a first conductive deposit is patterned on a substrate. Cohen [0074], fig. 5(a). The first conductive material may be deposited by electroplating. Cohen [0087], fig. 5(b). The first conductive material is deposited by at least a couple steps. Id. Then in operation 2 the first conductive material is treated in order to induce selective deposition of a second material M2, which may be deposited by electrophoretic techniques in operation 3. Cohen [0075]-[0076], [0108]-[0109], figs. 5(a), 5(e).
Cohen further teaches a method comprising electroplating a first conductive material (CM1) 564 on a substrate 552 and then electrophoretically depositing a second material (M2) 574 into openings 572, both in the same layer, thickness, and plane of deposition. Cohen [0154]-[0159], fig. 11.
Cohen teaches this method comprising electroplating and electrophoretic deposition produces “structures (i.e. devices, parts, components, etc.) in a variety of fields and applications.” Cohen [0034]. 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by also electroplating with Cohen’s electroplating baths using the same chamber used with electrophoretic deposition as taught by Liu, Yoshida, or Niksa including different materials in the same layer, plane, and thickness in order to make a structure such as “devices, parts, and components” for use “in a variety of fields and applications.”

Claim 10 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall in view of Qian and at least one of Jorgensen, Fan, or/and Melcher as applied to claim 1 above, and further in view of Bruck et al., U.S. Patent App. Pub. No. 2015/0343564 A1 [hereinafter Bruck].
Claim 10. This serves as an alternative rejection to the previous claim 10 rejection.
Pascall does not explicitly teach a method as recited in claim 1, further comprising moving the deposition electrode in an x direction and/or a y direction, wherein the x direction is oriented perpendicular to the y direction and x-y directions are in a plane that is perpendicular to the z direction. IL-13109B/LLNLP164A - 36 -  
Bruck teaches an additive manufacturing process. Bruck [0002], [0008]-[0009]. Bruck teaches that both an energy beam 70 and substrate 12 may move in all three dimensions. Bruck [0024], [0026], fig. 3. Bruck teaches that the laser may move while the part is static or both the laser and part may be moved relative to each other. Id. Thus a person having ordinary skill in the art would have recognized from this teaching that having a stationary or moving part are suitable substitutes for each other.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s static deposition electrode with by a moving one as taught by Bruck’s to yield the predictable result of having a suitable deposition electrode for additive manufacturing.

Claim 17 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall in view of Qian, at least one of Jorgensen, Fan, or/and Melcher, alternatively Cohen, and
alternatively any one of Liu, Yoshida, or Niksa.
Claim 17. The following references teach the claim. 
I. Overlap with references used in the claim 1 obviousness rejection
	A. Overlap with Claim 1
Claim 1’s obviousness teachings apply to the following substantially overlapping subject matter:
A method for fabricating a three-dimensional (3D) product-of different materials, comprising: positioning a moveable deposition electrode at a pre-defined distance from a counter electrode, wherein the deposition electrode and the counter electrode are positioned in a bath and are oriented opposite from one another, wherein the counter electrode is a photoconductive electrode;
directing light onto the photoconductive electrode in a pre-defined first pattern while simultaneously applying a voltage differential across the photoconductive electrode and the deposition electrode, whereby first particles from the bath are deposited to form a first portion of a first layer on the deposition electrode according to the pre-defined first pattern;
wherein directing light onto the photoconductive electrode includes moving the light in the pre-defined first pattern determined according to a layer of a three-dimensional (3D) model;
changing a composition of the bath to a composition comprising second particles …;
directing light onto the photoconductive electrode according to a predefined second pattern, while simultaneously applying another voltage differential across the electrodes to create a current …; and 
repeating, for additional layers of the 3D model, the following operations: maintaining a composition of the bath or changing a composition of the bath to have a composition that is different than the prior composition;
moving the moveable deposition electrode in a z direction in a step about equal to a thickness of the deposited layer after deposition of the previously formed layer such that the pre-defined distance from the photoconductive electrode is maintained and a deposition of each subsequent layer occurs substantially at the pre-defined distance from the photoconductive electrode; and 
directing light onto the photoconductive electrode in a pre-defined next pattern while simultaneously applying another voltage differential across the photoconductive electrode and the deposition electrode, whereby particles in the bath are deposited to form a pre-defined portion of a next layer above the deposition electrode according to the pre-defined next pattern.
	B. Second Particles
In the event the limitation “the second particles are for electroplating the second particles on the deposition electrode … whereby the second particles are deposited by electroplating according to the predefined second pattern” means “the second particles are deposited by electrophoretic deposition,” then this is taught as explained in the claim 1 obviousness rejection as well.
II. Electroplating Solution – alternatively Cohen and alternatively one of Liu, Yoshida, or Niksa
In the event the limitations “the second particles are for electroplating the second particles on the deposition electrode … whereby the second particles are deposited by electroplating according to the predefined second pattern” means “the second solution is deposited by electroplating,” then Pascall is silent to this limitation (the other interpretation was addressed earlier).
Cohen teaches a series of operations to produce structures which involve selective electroplating and selective electrophoretic deposition. For instance, a first conductive deposit is patterned on a substrate. Cohen [0074], fig. 5(a). The first conductive material may be deposited by electroplating. Cohen [0087], fig. 5(b). The first conductive material is deposited by at least a couple steps. Id. Then in operation 2 the first conductive material is treated in order to induce selective deposition of a second material M2, which may be deposited by electrophoretic techniques in operation 3. Cohen [0075]-[0076], [0108]-[0109], figs. 5(a), 5(e).
Cohen further teaches a method comprising electroplating a first conductive material (CM1) 564 on a substrate 552 and then electrophoretically depositing a second material (M2) 574 into openings 572, both in the same layer, thickness, and plane of deposition. Cohen [0154]-[0159], fig. 11.
Cohen teaches this method comprising electroplating and electrophoretic deposition produces “structures (i.e. devices, parts, components, etc.) in a variety of fields and applications.” Cohen [0034]. 
Qian already specifically teaches two different electrophoretic deposition solutions are done within the same chamber. Qian p. 2253 right col, fig. 1. A person having ordinary skill in the art would have realized that instead of using swapping in an electrophoretic deposition solution as the second deposition solution, an electroplating solution may be swapped in instead. Alternatively, any one of Liu, Yoshida, or Niksa teaches that a chamber used for electrophoretic deposition may also be used for electroplating. Liu pp. 840-842, figs. 1, 6; Yoshida [0087], [0369], fig. 1; Niksa col. 3 ll. 1-22.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by also electroplating with Cohen’s electroplating baths in the same chamber as the electrophoretic deposition taught by one of Qian, Liu, Yoshida, or Niksa including different materials in the same layer, plane, and thickness in order to make a structure such as devices, parts, and components for use “in a variety of fields and applications.”

Response to Arguments
Applicant’s arguments have been fully considered and are addressed below.
The Examiner has considered Applicant’s argument that Pascall and Qian require a mask. Remarks pp. 10-11.
The Examiner respectfully submits that at least Jorgensen, Fan, and Melcher teach depositing without a mask.

The Examiner has considered Applicant’s argument that Qian deposits on the photoconductive electrode. Remarks pp. 10-11, 16.
The Examiner respectfully submits that at least Pascall teaches depositing on the deposition electrode.

The Examiner has considered Applicant’s argument that Fan uses a resin bath so does not change out the bath. Remarks p. 10.
The Examiner respectfully submits that at least Qian teaches this limitation.

The Examiner has considered Applicant’s argument that Melcher does not teach electrophoretic deposition. Remarks pp. 12, 14.
The Examiner respectfully submits that at least Pascal and Qian teach electrophoretic deposition.

The Examiner has considered Applicant’s argument that Cohen does not teach a second pattern. Remarks p. 13.
The Examiner respectfully submits that at least Qian teach a second pattern.

The Examiner has considered Applicant’s argument that Cohen does not teach using portions formed by electrophoretic deposition and electroplating. Remarks p. 14.
The Examiner respectfully submits that Cohen teaches electroplating portions in fig. 11 and Qian also teaches depositing portions.

The Examiner has considered Applicant’s argument that no art teaches more than two materials into each layer. Remarks p. 16.
The Examiner respectfully submits that at least Qian teaches this.

The Examiner has considered Applicant’s argument that none of the references require depositing particles by electroplating. Remarks p. 18.
The Examiner respectfully submits that particles are not deposited by electroplating. See 112 rejection.

The Examiner has considered Applicant’s argument that Cohen does not teach directing light. Remarks p. 18.
The Examiner respectfully submits that at least one of Jorgensen, Fan, or/and Melcher teach this.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mora et al., EME 192 Report (2016). Also pertinent is Ex parte Mora, Appeal No. 2021-000323 (P.T.A.B. 2022) (affirming the obviousness rejection of the parent, app. no. 15/462,610).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794